DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US 2010/0249769), hereinafter Nau, further in view of Govari (US 2017/0156791) and Schechter (US 2008/0294222).
Regarding claims 1, 3, 9, 12, 13 and 15, Nau discloses an electrosurgical vessel sealer with an instrument shaft (12, fig. 1) including a coaxial transmission line (210, fig. 3A) connected to a distal end assembly (300) having a pair of movable jaws (310, 320) and a sharp rigid blade longitudinally slidable between the distal end assembly through a recessed groove (200, fig. 2, see knife channel 315 in fig. 3B and [0023]). The jaws include an energy delivery structure that could emit microwave energy into the gap 
Nau does not disclose the ground conductive strip is connected to a ground conductive layer under the planar dielectric substrate. However, there are many ways to connect electrically conductive elements to a source of electrosurgical energy and Applicant has not disclosed the use of the claimed layer does anything unexpected. Govari discloses an electrosurgical device with two electrically isolated electrodes (46, 48, fig. 3) on a planar dielectric substrate (70), where one of the electrodes is attached directly to a lead (74) and the other electrode is attached via a plated hole (78) to a conductive layer (75) under the planar dielectric substrate. The end result is that both 
Neither Nau nor Govari disclose the that the active strip is a finger strip electrode flanked by the ground strip which is U-shaped electrode. However, various electrode configurations are common in the art and are known to perform in a predictable manner consequent with their shape. This statement about the level of ordinary skill in the art is supported at least by the fact that Nau discloses several different electrode shape embodiments (e.g. fig. 3B, 5B, 6B). Further, Applicant has not disclosed that the U-shape/finger combination produces an unexpected result (as defined by MPEP 716.02).
 Schechter discloses an electrosurgical device (fig. 16) with tissue treatment elements having a finger strip surrounded at an equal distance by a U-shaped strip (104, [0046], note that Schechter uses 104 to designate different poles, e.g. fig. 1). That Schechter also discloses several other jaw configurations (e.g. fig. 1, 19 and 21, etc.) further supports the position that such things are well within the level of a person of ordinary skill in the art to choose for any reason. Schechter is primarily directed to a RF ablation device while Nau is microwave device. However, RF and microwave energies are functional equivalents in the electrosurgical area (MPEP 2144.06) and their use, and the fact that either of those frequencies of energy can be applied to the same or different 
Regarding claim 7, since energy is delivered to both jaws (fig. 3A of Nau) by respective energy delivery structures (connectors between the coaxial cable and the jaw surfaces, not numbered), whatever structure allows that to occur can be considered a “power splitter.” However, in the interest of compact prosecution, see the conclusion in the Office Action filed 08/09/21 for an example of a microwave forceps that uses a power splitter more specifically.

 Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Chin (US 7,534,243).
Regarding claims 5 and 6, the device of Nau-Govari-Schechter as discussed above does not show the energy delivery structure only on one jaw and a resilient deformable layer of electrically insulating material on the other. However, a different embodiment .

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Baker (US 2003/0144652).
Regarding claim 8, the device of Nau-Govari-Schechter does not disclose the inner surfaces of the jaws have a texture or ridged portions. However, such features are extremely common in forceps devices. Baker, for example, discloses a forceps device and teaches that the jaws may be provided with a “suitable grip texture” ([0087]). Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari-Schechter with a suitable grip texture as taught by Baker to produce the predictable result of allowing the device to grip tissue.

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Pendekanti (US 2005/0203499).
Regarding claims 10 and 11, it appears that both jaws of Nau are movable. However, it is well established in the forceps are that a pair of jaws may include movable .

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Treat (US 2003/0069571).
Regarding claim 16, the device of Nau-Govari- Schechter does not disclose that the blade uses energy to cut. However, using energy to cut tissue is extremely common in the art and Applicant has not disclosed that using energy to cut tissue produces an unexpected result. Treat discloses an electrosurgical device and teaches that tissue can be cut via mechanical, ultrasonic or electronic means (including RF) or a combination of them ([0038], which suggests these various modalities are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Nau-Govari- Schechter with any commonly known cutting mechanism, including ultrasound or RF as taught by Treat, which would produce the predictable result of allowing the device to cut tissue in a desired manner. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Anderson (US 2012/0059371).
Regarding claim 17, Nau, Govari and Schechter as discussed above with respect to claim 1 discloses all the elements except the RF dissector located outside the region between the jaws. It is noted that all coaxial cables are “arranged to convey,” (i.e. capable of conveying) any type of electrical energy including microwave and RF energy. The use of bipolar cutting elements external to a forceps jaw is fairly common in the art. Anderson, for example, discloses an electrosurgical device and teaches that RF bipolar cutting electrodes can be positioned at any number of locations on the exterior surface of a jaw (figs. 6, 7 and 9), including at the distal end of the jaw (fig. 8, [0051]). A bipolar pair of electrodes includes a return electrode by definition. Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari- Schechter with an external RF bipolar cutter, as taught by Anderson, to produce the predictable result of allowing a user to treat tissue outside the jaws. The device of Nau-Govari-Schechter-Anderson is thus a forceps device with microwave and RF energy delivery elements but with no specific disclosure of how RF energy is communicated from a source. It is self-evident, however, that the RF energy delivery element must be connected to the source if it is to actually function. Therefore, it would further have been obvious to use any commonly known conductors, including the existing coaxial cable of Nau-Govari-Schechter, to transmit whatever types of electrical energy are being used including RF, to produce the predictable result of an external RF bipolar cutter that actually functions. See the citation to Hancock in the Conclusion of the Office Action filed 08/09/21 for a teaching that RF and microwave can be transmitted on a coaxial . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Schechter, further in view of Weber (US 2008/0200969).
None of the cited references disclose that the ground conductive strip and the ground conductor layer are connected via a plurality of holes filled with conductive material. Govari does disclose a through hole (78), and duplication of parts is an obvious modification (MPEP 2144.06(VI)(B)). Further, filled through holes are common in the art as taught by Weber, a device which also uses circuits as part of a tissue treatment element ([0052], [0089]). Therefore, before the application was filed it would have been obvious to use any number of any commonly known conductive elements in the device of Nau-Govari-Schechter, including the conductor-filled vias of Weber, which would produce the predictable result of allowing elements to be in electrical communication.

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. However, in the interest of compact prosecution, further explanation will be provided as to why the arguments in general are not persuasive. Applicant has amended and made four arguments.
The first argument is that Nau does not disclose a coplanar microstrip antenna with U-shape/finger elements so it does not read on amended claim 1. This argument is unpersuasive because it is a piecemeal analysis of the references. One cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nau is relied upon for the “coplanar microstrip antenna” which is an extremely broad combination of words, while Schechter is relied upon for the U-shape/finger arrangement of the ablation elements. 
The second argument is that Schechter discloses a bipolar electrode arrangement instead of a coplanar microstrip antenna and so does not read on amended claim 1. This argument is unpersuasive because it is a piecemeal analysis of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nau is relied upon for the “coplanar microstrip antenna” which is an extremely broad combination of words, while Schechter is relied upon for the U-shape/finger arrangement of the ablation elements.
The third argument is not entirely clear to the Examiner as it appears to be a rewording of the second argument, that because Schechter is not radiating energy it is not confining such energy into a particular space and therefore cannot read on amended claim 1. If this is an accurate assessment the argument is unpersuasive for the same reason the previous two arguments are unpersuasive. Obviousness rejections take into account the teachings of all the references cited and the knowledge available to a person of ordinary skill in the art. With the first three arguments Applicant has singled out one reference and argued that because that reference fails to disclose all the claim limitations in question, the rejection is improper. This type of argument cannot be 
The fourth argument is that the cited references fail to disclose a motivation for the combination. This argument is unpersuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination of known elements according to known methods to yield predictable results has been held to be an obvious modification (MPEP 2141(III)). The prior art discloses all the elements, it would be well within the level of ordinary skill in the art to combine the elements, and the results of the combination would be predictable. Therefore the claims are not patentable over the cited references.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other references which discuss the functional equivalence of RF and microwave energy, see paragraph [0014] of US 2009/0222000 to Pacey, paragraph [0004] of US 2010/0030210 to Paulus and paragraph [0042] of US 2005/0101950 to Gough. Regarding the use of conductive element as both electrodes and microwave antennas, see paragraphs [0006] and [0054] of US 2016/0331455 to Hancock. Regarding a reference that teaches U-shaped/finger electrode configurations, see figure 5A of US 2015/0282867 to Keller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794